Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 36, 37, 44-54, 60-64 are pending.. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36, 37, 44-54, 60-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbeson, WO 2009/105218 further in view of Harbeson,  “Deuterium in Drug Discovery and Development", Annual Reports in Med Chem, 46:403-417 (2011). 

Instant base claim is drawn to a method of treating a disorder selected from the group consisting of seasonal affective disorder and treatment-resistant depression wherein the active ingredient is a deuterated analog of bupropion.  

Bupropion is a well-establi$hed commercial drug.

’218:

    PNG
    media_image1.png
    83
    762
    media_image1.png
    Greyscale


‘218 teaches preparation of deuterated bupropion derivatives for treatment of depression, nicotine dependence, seasonal affective disorder, etc.
‘218 teaches specifically compounds of instant base claim at page 7 [34] – [35] 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



 ‘218 at  [3], [110] and claim 19 pages 1, 29 and 47 respectively teach ‘seasonal affective disorder’. 
For discussions in ‘218 pertaining to the % D abundance, that is enantiomeric excess and optical purity which overlaps with this variable in dependent claims, see ‘218 page 3. More specifically, claims 45-64 relate to ‘218 compound 100, not distinguishable from the compound shown in instant specification Example 1 on page 41 and also at Tables 5-8,  at page 47, page 48, page 50 and page 51 respectively.  
  
 ‘218 teaches how to make the specific deuterated bupropion compounds and specific means for replacement of H with D at specific sites in bupropion molecule.   
‘218 teaches why make such deuterated analogs isotopologues (page 3 [15]-[16]) including enrichment % abundance with respect to Z of instant formula, as limited by the instant claims.    

Harbeson 2011 teaches,  generically, deuterium in drug discovery and development. Harbeson teaching is invoked here (see MPEP 2144.08 [R-10.2019] to cure any notion of deficiency of ‘218.   More specifically, Harbeson teaches, page 404, that “deuterated compounds have been widely studied in nonclinical settings and have seen broad application as metabolic or pharmacokinetic (PK) probes both in vitro and in vivo . Depending upon a given compound's route of metabolism and the location of the deuterium, deuteration can be metabolically silent, enabling utility as a PK tracer, or it can alter the compound's metabolism allowing use as a mechanistic probe. It
is difficult to predict a priori which effect deuterium may have on a drug's metabolism. In spite of the potential to alter a compound's metabolic fate, deuterium-containing compounds have rarely been clinically explored in the context of creating new therapeutic agents. To date, no deuterated compound has advanced beyond Phase 2 clinical evaluation. The incorporation of deuterium into pharmacologically active agents offers potential benefits such as improved exposure profiles and decreased production of toxic metabolites, which could yield improvements in efficacy, tolerability, or safety. As noted in a recent review, there has been a resurgence of interest in the application of deuterium in medicinal chemistry as evidenced by the emergence of several new companies largely or solely focused on this technology. This chapter will provide a brief review of the use of deuterium to alter the metabolic properties of compounds and will discuss past and current development of potential deuterium-containing drugs”. 

Claim 64 limitation is to disease state of treatment-resistant depression.  Claims 64 is 
rejected under 35 U.S.C. 103 as being unpatentable over Habersons (plural) discussed above in view of Kazuhiko, Nippon Shinkei, Seishin Yakurigaku Zasshi (2009), 29(3), 99-108.  
Claim 64 depends on base claim 36 and Habersons teachings are invoked here.  According to Kazuhiko bupropion is under development in Japan as an option in the medical treatment of treatment-resistant depression TRD.  See Abstract.  


As such there is nothing unobvious is seen in the instant claims.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36, 37, 44-54, 60-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9732031 Harbeson, WO 2009/105218, Harbeson, " Deuterium in Drug Discovery and Development", Annual Reports in Med Chem, 46:403-417 (2011) and Kazuhiko, Nippon Shinkei, Seishin Yakurigaku Zasshi (2009), 29(3), 99-108.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter:  
As explained above the why, how and what for use deuterated bupropion is taught in the prior art.  The difference is that the claims of ‘031 are drawn to use for treating obesity and not to instantly recited seasonal affective disorder and treatment-resistant depression.  The teachings of Harbeson ‘218 page 1 at [4], at the minimum suggests that treatment of ‘obesity’, ‘depression’ and/or seasonal affective disorder is/are related and due to inherent properties of the recited active ingredient.  Reliance on specification of a potentially conflicting patent or application is generally prohibited.  However limited exceptions do exist.   Exceptions to the General Prohibition of Using the Disclosure of a Potentially Conflicting Patent or Application include Dictionary for claim terminology, Portions of the disclosure which provide support for the claims in the potentially conflicting patent or application.  In view of this directive, see specification of ‘031 column 3, lines 65-67 with regards to seasonal affective disorder and treatment-resistant depression.  

Applicant is encouraged to place on record the basis of assignment of stereochemistry noted on page [00149]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625